Exhibit 10.61

FOURTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Fourth Amendment to Loan and Security Agreement (“Amendment”) is entered
into as of July 6, 2015, by and between COMERICA BANK (“Bank”) and ADEPT
TECHNOLOGY, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that Loan and Security Agreement dated as
June 9, 2014 (as it may be amended from time to time, including, without
limitation, by that certain First Amendment to Loan and Security Agreement and
Waiver dated as of January 31, 2015, that certain Second Amendment to Loan and
Security Agreement dated as of April 3, 2015, and that certain Third Amendment
to Loan and Security Agreement dated as of May 1, 2015, the “Agreement”). The
parties desire to amend the Agreement further in accordance with the terms of
this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. The following defined term in Exhibit A to the Agreement is hereby amended
and restated in its entirety to read as follows:

“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line not to exceed Two Million Dollars and No/100ths Dollars
($2,000,000).”

2. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

3. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
is hereby ratified and confirmed in all respects. The execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof.

4. Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this Amendment
, and that (except for the Existing Defaults) no Event of Default has occurred
and is continuing.

5. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

  (a) this Amendment, duly executed by Borrower;

 

  (b) all reasonable Bank Expenses incurred through the date of this Amendment,
including a legal fee in the amount of $350, which may be debited from any of
Borrower’s accounts with Bank; and

 

  (c) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

6. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to Loan
and Security Agreement and Waiver as of the first date above written.

 

ADEPT TECHNOLOGY, INC. By:  

/s/ Seth Halio

Name:   Seth Halio Title:   Chief Financial Officer COMERICA BANK By:  

/s/ Robert Shutt

Name:   Robert Shutt Title:   Senior Vice President